DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response, filed 9/27/2021, has been entered and made of record. Claims 17-19 and 36-38 are pending in the application.

Response to Arguments
Applicant's arguments regarding independent claims 17 and 36 and the rejection in view of Dunn et al., Yoon et al., and Posa have been fully considered but they are not persuasive. Specifically, Applicant argues that one of ordinary skill in the art would not look to combine Dunn et al., Yoon et al., and Posa principally because neither Yoon et al. nor Posa discloses 3D virtual background replacement in a live preview mode, noting that Yoon et al. only adds a photo effect, not background replacement, in a live preview mode and Posa merges 2D images, not a 3D virtual background. The Examiner respectfully disagrees with Applicant’s conclusion that the references are not combinable to produce Applicant’s claimed invention.
As to Yoon et al. and Posa, the Examiner generally agrees with Applicant’s assessment of the references. However, the references have not been relied upon to disclose the features Applicant claims they are missing. Largely, these references have been applied to fill in immaterial gaps left by Dunn et al., the reference whose disclosure provides the most significant basis for the Examiner’s rejection. Dunn et al. discloses a mobile handheld device, such as a 
As noted in the previous Office action, Dunn et al. is silent regarding the details of how background replacement is accomplished, which is the reason why Posa was applied. Posa discloses the claimed use of a matte to develop a composite foreground-background image. Posa further discloses that the matte-based composition may be used in self-portrait video applications and performed in real time. True, Posa does not specifically disclose that the background is a virtual background. However, Dunn et al. already supplies this feature. Posa is introduced at a stage where the inquiry is how to compose foreign foreground and background image portions. In the Examiner’s view, the genesis of those portions–whether from an image captured by a camera or an image produced by artificial means–does not undermine Posa’s pertinence to Dunn’s device. 
Regarding the applicability of Yoon et al., Dunn et al. emphasizes the reference device’s use in videoconference applications. However, it is not limited to this endeavor. Particularly, in para. [0043], lines 3-6, the reference notes that the composite video may be produced, stored, and shown to others without being transmitted. Yoon et al. merely provides details of how this personal use video would be created. Specifically, as disclosed by Yoon et al., a preview mode is 

Claim Rejections - 35 USC § 103
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17,19,36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 2009/0315915) in view of Yoon et al. (US 2014/0036108) and further in view of Posa (US 2016/0057363).
	As to claim 36, Dunn et al. teaches a mobile device (Fig. 1, cell phone “1”) comprising:
a display (Fig. 1, display “108”);
a forward-facing camera (Fig. 1, camera(s) “110”); 
one or more motion sensors (Fig. 2, sensor “128”); 
a depth sensor (Fig. 1, cameras “110”; [0022], lines 3-5);

memory (Fig. 2, memory “122”) coupled to the processors (Fig. 2) and storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations ([0020], lines 7 and 8) comprising:
capturing an initial frame of image data including image data of the subject and image data of a background behind the subject in a physical, real world environment (Fig. 11, step “1106”);
receiving a first user input to apply a three-dimensional (3D) virtual environment effect (Fig. 11, step “1110” or “1114”; [0022] and [0024]);
capturing, by the forward-facing camera, second frames of video data (e.g., [0031], lines 1 and 2);
capturing, by the depth sensor, depth data indicating a distance of the user from the forward-facing camera in the physical, real-world environment ([0027] and [0028]); 
capturing, by the one or more motion sensors, orientation data indicating at least an orientation of the forward-facing camera in the physical, real-world environment ([0030]; see, also, [0018], lines 8-11);
generating, by one or more processors, a camera transform based on the orientation data, the camera transform describing an orientation of a virtual camera in a virtual environment ([0030]);
obtaining, by the one or more processors and using the camera transform, a virtual background content from the virtual environment ([0030]);

causing display, by the one or more processors, of the composite frames of video data on the display ([0018], lines 5-8).
The claim differs from Dunn et al. in that it requires that the operations comprise (1) capturing and presenting preview on the display, the preview including first frames of preview video data captured by the forward-facing camera including the video data of the user and video data of a background behind the user in a physical, real world environment and (2) generating, by the one or more processors, a matte from the second frames of video data and the depth data.
(1) In the same field of endeavor, Yoon et al. discloses a mobile device (Fig. 1) that captures a plurality of images in a preview mode (Fig. 3, step “301”; [0029]). Live-view images captured in the preview mode are displayed on a display of the captured device (Fig. 3, step “303”). A user may then select a shooting effect to add to images in the preview mode (Fig. 3, step “305”), which include a sketch effect, distortion effect, and background variation effect ([0028]). After receiving the effect, subsequently-captured preview images are displayed by the mobile device (Fig. 3, step “307”), and the user is given the option to capture a preview image with the added effect (Fig. 3, step “309”). In light of the teaching of Yoon, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a capture mode in Dunn’s mobile device that begins by displaying preview real-world subject/background images and, in response to the receiving the instruction to substitute the background, displays preview images having the foreground user and substitute background changing in response to mobile-device motion (Note para. [0043], lines 3-6 of Dunn et al.). One of ordinary skill in the art would recognize that this preview functionality would allow the user of Dunn et al. to effectively frame him or herself against the background in a desired pose, thereby producing the intended image for long-term storage and review.
(2) Furthermore, Dunn et al. only broadly addresses the background-substitution process. That is, it does not specifically disclose the processes by which the background is combined with the real-world user. However, in the same field of endeavor, Posa discloses a mobile device (Fig. 5) that executes a foreground-background composition process (Fig. 2A-2D). Specifically, the device receives or captures an image and develops an alpha matte for the image based on object distance information to segment the foreground and background ([0040] and [0043]). Once segmented, the device can replace the image background with a background from another image or source (Figs. 2A-2D). In light of the teaching of Posa, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the depth data acquired by Dunn et al. to develop an alpha matte in order to segment the user and background in the images of Dunn et al., as modified by Yoon et al., because alpha matting is robust and accurate solution to image-region segmentation, leading to faithful image composition. 
As to claim 38, Dunn et al., as modified by Yoon et al. and Posa, teaches the mobile device of claim 36, the operations further comprising:
detecting, by the one or more sensors of the mobile device, new motion data indicating a change in the orientation of the forward-facing camera in the physical, real-world environment; 
generating an updated camera transform;

causing preview display of the updated composite sequential frames of video data on the display (see Dunn et al., [0032]).
Claims 17 and 19 are method claims reciting limitations substantially similar to those of system claims 36 and 38, respectively, and are generally rejected as detailed above with respect to claims 36 and 38, respectively. However, claim 17 requires the additional feature that “the orientation data [is] generated in response to physical motion of the mobile device by the user.” Dunn et al. discloses this feature in at least para. [0030].

Allowable Subject Matter
Claims 18 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: The Examiner reiterates the reasons for indicating allowable subject matter in the Office action dated November 27, 2020. Additionally, like Chong et al. and Jin et al., Dunn et al. discloses the applicability of either a front- or rear-facing camera. However, similar to the reasons detailed in the 11/27 action, one of ordinary skill in the art would not likely find it obvious to perform seamless background substitution when switching to a different camera using the same matte.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
11/9/2021